—■ Order of the Supreme Court, Kings County, dated November 26, 1968, which denied defendant’s motion for a stay, affirmed, without costs. In our opinion, discretion was not abused by the denial of the motion. The obligations of plaintiff to defendant would be better resolved by Special Term at one time rather than in piecemeal fashion. As defendant has elected to reserve to her answer those issues involving plaintiff’s right to a divorce pursuant to subdivision (5) of section 170 of the Domestic Relations Law by virtue of the New Jersey judgment, we do not pass upon any of such issues. Brennan, Acting P. J,, Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.